Citation Nr: 1045255	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  98-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to April 16, 2004, 
and a rating in excess of 70 percent from April 16, 2004, 
forward.

2. Entitlement to an initial rating in excess of 10 percent for 
post-concussion headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to September 
1954.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 1996 by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  For 
combat service in Korea, the Veteran was awarded the Purple Heart 
Medal.

These issues were the subject of a prior Board decision in June 
2008.  That decision was vacated and remanded  by a July 2009 
United States Court of Appeals for Veterans Claims (Court) 
decision, which was based on a July 2009 Joint Motion for Remand 
(JMR).  As such, these claims return again before the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

As to the Veteran's claim of entitlement to an increased 
evaluation for his service connected PTSD, the Board notes that a 
June 2008 Board decision denied the Veteran a higher rating for 
this disability in part because the record indicated that many of 
the appellant's psychiatric symptoms were related to his 
nonservice connected dementia, and not his service connected 
PTSD.  The JMR however indicated that it felt that the Board had 
impermissibly used its own medical judgment to make a 
determination as to what symptomatology the Veteran had which was 
due to his service connected PTSD, and what was due to his 
nonservice connected dementia.  As such, the Board finds that it 
must remand this issue in order that a medical opinion might be 
obtained to determine what portion of the Veteran's psychiatric 
symptomatology is currently due to his service connected PTSD, 
and what portion is due to other, nonservice connected, causes.

As to the Veteran's claim of entitlement to an increased 
evaluation for post concussion headaches, the Board notes that 
this claim was denied in the aforementioned June 2008 Board 
decision in large part because, while the Veteran's complaints of 
prostrating headache attacks were noted in an August 2006 
examination, the Board found this evidence to be of diminished 
value since no objective evidence was of record of the Veteran 
having prostrating attacks due to headaches.  The July 2009 JMR 
found however that the Board did not adequately consider the 
Veteran's reports concerning the severity and duration of his 
headaches, when it found that the Veteran did not have 
prostrating attacks.  The Court remanded this issue in order that 
the Board could consider and discuss the findings of the August 
2009 VA examination concerning the severity and duration of the 
Veteran's headaches, and determine whether a higher rating is 
warranted.  As such, and as the Board did discuss this evidence 
in its prior decision, the Board finds that the only adequate 
remedy would be to remand this issue for an examination, in order 
that a medical opinion might be obtained as to whether the 
Veteran has any prostrating attacks due to his service connected 
post-concussion headaches, and if so, their frequency and 
duration.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The AMC Veteran should have the Veteran 
scheduled for a VA psychiatric examination to 
determine the etiology and severity of his 
diagnosed psychiatric disability(ies).  All 
necessary testing should be undertaken.  The 
examiner should review the Veteran's claims 
file, and indicate such review in his 
examination report.  After a thorough review 
of the Veteran's claims file and a thorough 
examination of the Veteran, the examiner 
should offer an opinion as to what 
psychiatric symptomatology the Veteran 
currently has which is related to his service 
connected PTSD, and what psychiatric 
symptomatology, if any, the Veteran has due 
to other nonservice connected psychiatric 
disabilities, such as dementia.  The examiner 
should specifically comment on the Veteran's 
prior GAF findings, as well as treatment 
notes dated August 2005 to September 2006 
which show such symptoms as delusions, 
auditory and visual hallucinations, sleep 
disturbances, difficulty with thought 
processes and memory problems, and also on an 
August 2006 examination opinion, in offering 
his opinions.  All findings, and the reasons 
and bases therefore, should be set forth in 
detail.  

The Veteran should also be scheduled for a VA 
examination to determine the severity and 
etiology of any currently diagnosed headache 
disability.  All necessary testing should be 
undertaken.  The examiner should review the 
Veteran's claims file, and indicate such 
review in his examination report.  After a 
thorough review of the Veteran's claims file 
and a thorough examination of the Veteran, 
the examiner should offer an opinion as to 
what headache symptomatology the Veteran has 
which is due to his service connected post 
concussion headaches, and what 
symptomatology, if any, the Veteran has which 
is due to any non service connected cause.  
The examiner should comment specifically on 
whether he finds that the Veteran does suffer 
from prostrating attacks due to his service 
connected post concussion headaches, and if 
so, their frequency and duration.  The 
examiner should specifically comment on the 
findings in an August 2006 VA examination 
report, in offering his opinion.  All 
findings, and the reasons and bases 
therefore, should be set forth in detail.  

3.  Following the above, the AMC should 
readjudicate the Veteran's claims of 
entitlement to an increased rating for his 
service connected PTSD and post concussion 
headaches.  In the event that any benefit 
sought is not granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to cooperate by 
reporting for an examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2009).  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


